Reasons for Allowance
Claims 1-24 are allowed. 
Regarding independent claims 1, 17 and 22,  Schuerch (US 2014/0208514) discloses a mechanical arm assembly (5) comprising: a link (15A, 15B); an actuator (30 and housing thereof) having a housing (housing enclosing cable 30) and cable (30); a joint (25) comprising: a main shaft (75), a main gear (50, 55) including a plurality of main gear teeth (55); a meshing gear (70) comprising: a meshing gear tooth set (80); a bore (bore as best seen in fig.3); a biasing element (40) and a release plate (65).  However, Schuerch does not suggest the totality of limitations recited any of independent claims 1, 17 or 22.  For instance the limitation of the biasing element being “disposable in the bore to engage the meshing gear tooth set to bias the meshing gear tooth set to extend from the meshing gear” is not suggested in the art, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  Each of claims 2-16, 18-21, 23 and 24 depend from one of claims 1, 17 or 22 and are thus similarly allowable.  Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658